Citation Nr: 1733194	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-45 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of dependency compensation benefits in the amount of $2,742.27.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to April 1977. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In a February 2017 decision, the Board determined that the underlying overpayment in this case was validly created and remanded the matter of entitlement to a waiver of the overpayment for further development.  The case is now under the jurisdiction of the St. Paul, Minnesota RO (Committee on Waivers and Compromises).  



FINDING OF FACT

The Veteran was at fault for and unjustly enriched by receipt of dependent compensation benefits to which he was not entitled and repayment of the debt incurred is not shown to represent an undue hardship.  


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of VA benefits in the amount of $2,742.27 have not been met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to a claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter.

II.  Analysis

Recovery of overpayment of any benefits made under laws administered by VA may be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a). 

If there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.

Consideration of equity and good conscience is intended to reach a result that is not unduly favorable or adverse to either the claimant or the Government.  It is intended to achieve a result that is fair.  38 C.F.R. § 1.965(a).  Six non-exclusive elements are set forth in the regulations that must be addressed to determine whether the facts and circumstances in a particular case dictate that collection of an overpayment would be against equity and good conscience.  The six non-exclusive elements, consist of: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) a defeat of the purpose of an existing benefit to the veteran; (5) the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his/her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  Each of the six elements must be addressed.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The Veteran has had a combined rating of 40 percent, or higher, since April 1977. In May 1988 the Veteran submitted a copy of his marriage certificate to VA.  The certificate shows that the Veteran married his wife in July 1987.  Later in May 1988 VA sent a letter to the Veteran informing him that he had been awarded additional benefits for his spouse.  The letter also advised the Veteran that he must tell VA immediately if there were any changes in the number or status of his dependents. VA letters dated in June 1991, December 1994, and July 2002 reminded the Veteran that additional benefits had been included in his compensation for his spouse, and that he must inform VA immediately if there were any changes in the number or status of his dependents.

In February 2010 the Veteran submitted a VA form indicating that he had gotten divorced in March 2006. 

In March 2010, the RO retroactively terminated payment of additional benefits on behalf of the dependent spouse effective April 1, 2006.  This action resulted in an overpayment of $2,742.27.  In a letter from the RO dated November 9, 2016, the Veteran was provided with a specific accounting as to how the amount of the $2,742.27 overpayment was derived.  

On his April 2010 notice of disagreement the Veteran stated that he had no knowledge of the "rules" and had never received any information about the need to update the status of his dependents.  He asked why VA was calculating a penalty based on the date of his divorce but not crediting him for his having children in school.  On his November 2010 VA Form 9 the Veteran stated that he had not heard from the VA for many years and therefore did not know that he was being paid for a spouse after he divorced.  He further stated that he did not realize that he could add his children back on his claim when they started college.  He maintained that if all this information had been considered and if he had received benefits for his children when they started college, it would be a wash and he would not have been overpaid.

Pursuant to the February 2017 remand, the AOJ sent the Veteran a blank financial status report (FSR) form so he could report his current income and expenses prior to the Committee on Waivers and Compromises (COWC) adjudicating his waiver claim.  In February, 17, 2017 letter, this information was sent to the Veteran at his most recently updated address in Yachats, Oregon.  However, he did not subsequently return the FSR.  Then, in a March 24, 2017 supplemental statement of the case, the COWC denied the Veteran's claim for waiver.  

As noted above, the Board has already determined that the overpayment in this case was validly created so the only remaining question is whether waiver of the debt is warranted.  The Board stresses that there is no indication of any fraud, misrepresentation, or bad faith on the part of the Veteran in this case. Thus, the elements applicable to whether recovery of the overpayment would be against equity and good conscience must be considered.  

The Board empathizes with the Veteran in that he has indicated that he has reported that he did not know that he was required to update VA concerning the status of his dependents and that he was not aware of being notified of this requirement.  However, as noted above, VA letters from May 1988, June 1991, December 1994, and July 2002 did notify him that he must inform VA immediately of any changes in the number or status of his dependents.  Also, everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Thus, regulations are binding "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Morris v. Derwinski, 1 Vet. App. 260, 265 (1991).  Consequently, the Veteran is also independently charged with knowing that a change in the number or status of his dependents can change the amount of VA benefits to which he is entitled.  Accordingly, based on this controlling legal authority and the prior VA notification letters, the Board must find that he is at fault in creation of the overpayment in this case.  

In contrast, the evidence does not show that VA bears a significant amount of fault in this case.  Rather, the agency was simply unaware of the Veteran's divorce in 2006 until the Veteran's notification in February 2010 and then took relatively expeditious action to retroactively reduce his VA benefits in March 2010.  Consequently, the evidence indicates that the balance of fault for creation of the instant overpayment lies with the Veteran.   

Regarding undue hardship, the Veteran was given an opportunity to inform VA of his current financial status but has not returned the financial status report (FSR) sent to him in February 2017.  Also, the evidence indicates that VA has actually already collected the full amount of the overpayment in this case.  Thus, as the Veteran has not submitted the FSR or other evidence tending to indicate that an undue hardship did result from VA fully collecting the overpayment, the Board must find that the weight of the evidence is against the presence of such hardship.  

Additionally, collection of the debt does not defeat the purpose of the compensation program as the Veteran was paid dependency benefits to which he was not entitled under the program.  Similarly, if the overpayment were waived, the Veteran would be unjustly enriched through not repaying these benefits to which he was not entitled.  The Veteran has argued that there were other dependency benefits that he did not receive to which he was entitled (e.g. dependency benefits during the time his children were attending college) and therefore, he was not actually unjustly enriched by receiving the dependent benefits for his divorced spouse.  However, the Board's determination in relation to whether unjust enrichment occurred must be limited to the overpayment of benefits at issue in this case and cannot be expanded to include whether the Veteran has received other benefits to which he was entitled.  Such an expansion would fall under the category of consideration of equitable relief and the Board is not empowered to make such a determination.  See 38 U.S.C.A. 
§ 503(b); McCay v. Brown, 9 Vet. App. 183, 189 (1996). 

Finally, there is no indication that the Veteran changed position in any significant way in reliance of the additional monthly compensation he continued to receive from 2006 to 2010.  Also, even if such a change of position did occur, this factor would be outweighed by the other factors considered, particularly the unjust enrichment, the fault of the Veteran, the lack of undue hardship and the recovery of the debt not defeating the purpose of the VA pension program.  Consequently, considering all applicable factors, recovery of the debt in this case is not against equity and good conscience.  38 C.F.R. § 1.965(a).  

The Board empathizes with the Veteran's situation as it does appear that he mistakenly continued to receive the compensation payments in question without realizing that he was not eligible for them.  However, it is bound to follow the controlling regulations.  In this case, these regulations indicate that recovery of the instant debt is not against equity and good conscience.  Therefore, the Board may not grant a waiver of the overpayment.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.      
     

ORDER

Entitlement to a waiver of recovery of an overpayment of dependency compensation benefits in the amount of $2,742.27 is denied.




____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


